Citation Nr: 0215480	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-20 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for duodenal ulcer 
disease, claimed as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1946.  

In April 1946, the RO denied the veteran entitlement to 
service connection for a psychiatric disorder, which he did 
not appeal.  Hence, the April 1946 decision became final.  In 
February 1999, VA received his application to reopen the 
claim and, in July 1999, he also requested service connection 
for duodenal ulcer disease, claimed as secondary to a 
psychiatric disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which found that the evidence 
submitted in support of the veteran's application to reopen a 
previously denied final RO decision for service connection 
for a psychiatric disorder was not new and material; the 
claim was not reopened.  The decision also denied service 
connection for duodenal ulcer disease, claimed as secondary 
to a psychiatric disorder.  

Additional evidence was submitted and, in a November 1999 
rating decision, the RO determined that the evidence was new 
and material, reviewed the claim on a de novo basis, and 
subsequently denied, on the merits, service connection for a 
psychiatric disorder and duodenal ulcer disease.  The veteran 
pursued his appeal on both issues.  

Before proceeding to the merits of the case, the Board notes 
that, under 38 U.S.C.A. § 7104(a) (West 1991), all questions 
in a matter subject to a decision by the Secretary shall be 
subject to one review on appeal to the Board.  In the instant 
case, the Board must initially determine whether it has 
jurisdiction to proceed by assessing the question of whether 
the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for a 
psychiatric disorder because doing so goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection and adjudicating it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 
Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized the issue on appeal as to whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In an April 1946 decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder; the veteran was provided notice of the decision and 
advised of his appellate rights, but he did not file an 
appeal and the decision became final.  

3.  Evidence added to the record since the April 1946 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

4.  A chronic, acquired psychiatric disorder, currently 
diagnosed as anxiety with panic attacks, was first shown many 
years after the veteran's separation from active military 
service; a psychosis was not manifest within the one-year 
presumptive period following the veteran's separation from 
active service; and there is no medical opinion of a nexus, 
or link, between a currently diagnosed chronic, acquired 
psychiatric disorder and the veteran's active military 
service.  

5.  Duodenal ulcer disease was first shown many years after 
the veteran's separation from active military service; 
duodenal ulcer disease was not manifest within the one-year 
presumptive period following the veteran's separation from 
active service; there is no medical opinion of a nexus, or 
link, between currently diagnosed duodenal ulcer disease and 
either the veteran's active military service or a service-
connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's April 1946 decision denying service connection 
for chronic, acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  Evidence received since the April 1946 RO decision is new 
and material; the claim of entitlement to service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  A chronic, acquired psychiatric disorder was not incurred 
in or aggravated by active duty service, nor was a psychosis 
manifest within the one-year presumptive period following 
separation from active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

4.  Duodenal ulcer disease was not incurred in or aggravated 
by active duty service, duodenal ulcer disease was not 
manifest within the one-year presumptive period following 
separation from active duty service, and duodenal ulcer 
disease was not proximately due to or the result of a 
service-connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the claim.  
See Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; 
Smith (Irma), 10 Vet. App. at 332.  If it is determined that 
such evidence has been presented, the claim will be reopened, 
and any required development would be undertaken.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  

New and Material

In an unappealed April 1946 rating decision, the RO denied 
the veteran entitlement to service connection for a 
psychiatric disorder.  The basis for the decision was that 
the veteran's diagnosed psychoneurosis, personality disorder, 
is not a disease within the meaning of the applicable 
legislation for compensation benefit purposes.  The evidence 
of record at the time of the April 1946 rating decision 
consisted of the veteran's service medical records.  The 
veteran was notified of the April 1946 rating decision and 
apprised of his appellate rights.  He did not appeal the 
decision and it became final.  In February 1999, VA received 
his application to reopen his claim for service connection 
for a psychiatric disorder.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the April 
1946 RO decision consists of the veteran's private 
physician's outpatient treatment records, private hospital 
clinic records, statements from the veteran's brother and 
grade school teacher, and testimony presented by the veteran 
during his video teleconference hearing.  The lay statements 
attest to the veteran's character and behavior while growing 
up.  In as much as the veteran was diagnosed in service as 
suffering from a personality disorder, such statements 
offered by those familiar with the veteran are new and 
material evidence sufficient to reopen the veteran's 
previously disallowed claim for service connection for a 
psychiatric disorder.  The character statements bear directly 
and substantially upon the specific matter under 
consideration; are neither cumulative nor redundant; and the 
statements alone, or in connection with the evidence 
previously assembled, are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a psychiatric 
disorder.  Having determined that new and material evidence 
has been added to the record, the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.  

Since the Board has reopened the claim for service connection 
for a psychiatric disorder, both that issue and the issue, 
also on appeal, of service connection for duodenal ulcer 
disease, claimed as secondary to a psychiatric disorder, are 
subject to the provisions of the recently enacted VCAA.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the July 1999 and July 2001 
correspondence sent to him, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a September 1999 
Statement of the Case, a November 1999 and May 2002 
Supplemental Statements of the Case, sent to both the veteran 
and his representative, provided notice to the veteran of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  In addition, the veteran 
testified at a video teleconference in July 2002 before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In correspondence to VA and through testimony presented 
during his video teleconference, the veteran essentially 
maintains that he developed an acquired psychiatric disorder 
in service and that, as a result of that disorder, he 
developed duodenal ulcer disease.  He maintains that he was 
sexually harassed, and on another occasion, scared when a 
German prisoner of war ran after him with a claw hammer.  As 
a result, he developed a nervous reaction, which subsequently 
led to the development of ulcers..


A.  Psychiatric Disorder

The veteran's service medical records show do not show any 
chronic, acquired psychiatric disorder.  However, those 
records do show that, following hospitalization and 
psychiatric evaluation, a military medical board recommended 
he be separated from military service on the basis that he 
was suffering from a long-standing personality disorder, 
rendering him unfit for retention in service.  

The veteran's private hospitalization and outpatient 
treatment records for various periods between October 1979 
and April 1999 do not reflect any complaints or treatment for 
a psychiatric disorder.  The earliest medical evidence of a 
chronic, acquired psychiatric disorder is not shown until 
April 2002, following a VA psychiatric examination of the 
veteran and review of the record.  At that time, anxiety with 
panic attacks with adjustment problems was diagnosed.  
Further, the examiner specifically offered that the anxiety 
was not related to the veteran's active duty service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

No chronic, acquired psychiatric disorder was shown in 
service, nor is there medical evidence of a psychosis within 
the one-year presumptive period following the veteran's 
separation from service.  The veteran's currently diagnosed 
anxiety disorder was first shown many years after his 
separation from active duty service and there is no medical 
evidence of a nexus, or link, between his recently diagnosed 
anxiety disorder and his military service, or any incident 
therein.  

As for the veteran's brother's and grade school teacher's 
statements pertaining to the veteran's character and behavior 
prior to military service, those statements are held to be 
credible in so far as those individuals are able to attest to 
their observations.  Likewise, the veteran is capable of 
presenting his version of events that occurred during 
service.  However, as none these individuals are trained 
medical personnel, the Board would like to emphasize that it 
is the province of a trained health care professional to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the lay statements and 
veteran's evidentiary assertions regarding the relationship 
between any current chronic, acquired psychiatric disorder 
and his service are found to be inherently incredible when 
viewed in the context of the total record.  Also, while the 
veteran may be competent to offer evidence regarding 
symptoms, see Savage v. Gober, 10 Vet. App. 489 (1997), he is 
not competent to diagnose the presence of a current 
disability or to relate that presence of any current 
disability to any particular event or period of time; hence, 
his contention in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  In this case, 
medical opinion rendered after personal examination of the 
veteran and of the record specifically noted no nexus between 
currently diagnosed anxiety and the veteran's military 
service, or any incident therein.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

B.  Duodenal Ulcer Disease

The veteran's service medical records do not reflect any 
complaints or symptoms pertaining to a stomach disorder or 
duodenal ulcer disease.  The earliest medical records of the 
veteran's after his separation from service are his private 
hospitalization and outpatient treatment records for October 
1979 through February 1999.  He was hospitalized in October 
1979 for complaints of abdominal pain, nausea and vomiting.  
Test results revealed gastritis at the gastrojejunostomy 
anastomosis site, with no evidence of any active ulceration 
or hemorrhage.  Duodenal ulcer was first noted in the early 
1980's; however, no where in these records is there medical 
opinion of a nexus or link between duodenal ulcer disease and 
the veteran's active duty service, or any incident therein, 
or medical opinion of an etiological relationship with a 
psychiatric disorder.  Furthermore, the veteran is not 
service connected for a psychiatric disorder; hence, there is 
no medical evidence that his currently diagnosed duodenal 
ulcer disease was caused by or proximately due to a service-
connected psychiatric disorder.  

As noted earlier, while the veteran may well believe that his 
duodenal ulcer disease is related to service, or in the 
alternative to a psychiatric disorder, which he believes 
should be service connected, as a layman without medical 
training, his assertions are not credible.  See Jones, 7 Vet. 
App. at 137; Espiritu, 2 Vet. App. at 294-95.  A claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak, 2 Vet. App at 611.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for either a psychiatric 
disorder or duodenal ulcer disease, claimed as secondary to a 
service-connected psychiatric disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA § 4 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  



ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the veteran's claim 
seeking service connection for a psychiatric disorder, the 
appeal is granted.  

Service connection for a psychiatric disorder is denied.  

Service connection for duodenal ulcer disease, claimed as 
secondary to a psychiatric disorder, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

